SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

530
CA 14-01785
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION FOR THE
APPOINTMENT OF A GUARDIAN OF THE PERSON AND
PROPERTY OF JUANITA QUINONES, AN ALLEGED
INCOMPETENT PERSON.
-------------------------------------------------               ORDER
CARMEN M. QUINONES, PETITIONER-APPELLANT;

MICHAEL J. SULLIVAN, ESQ., RESPONDENT-RESPONDENT.


BRAUTIGAM & BRAUTIGAM, LLP, FREDONIA (DARYL P. BRAUTIGAM OF COUNSEL),
FOR PETITIONER-APPELLANT.


     Appeal from an order and judgment (one paper) of the Surrogate’s
Court, Chautauqua County (Stephen W. Cass, S.), entered December 2,
2013. The order and judgment directed petitioner to pay respondent
the amount of $927.50, representing fees as guardian ad litem.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court